Citation Nr: 0216556	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  00-23 579	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a cerebral concussion with anxiety neurosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



INTRODUCTION

The veteran had active service from February 1965 to March 
1969.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim. 

2.  Residuals of the veteran's cerebral concussion with 
anxiety neurosis include purely subjective complaints, such 
as headaches, dizziness and sleeping disturbances, and 
objectively confirmed psychiatric symptomatology.

3.  The headaches, dizziness and sleeping disturbances and 
the objectively confirmed psychiatric symptomatology are 
separate manifestations of the same in-service injury.

4.  The 10 percent evaluation assigned residuals of the 
veteran's cerebral concussion has been in effect since July 
1970 and is protected. 

5.  The veteran's anxiety neurosis causes total occupational 
and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
cerebral concussion have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.951(b), 4.14, 4.124a, Diagnostic Code 8045 (2002).

2.  The criteria for a 100 percent evaluation for anxiety 
neurosis have been approximated.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.3, 4.7, 4.126-4.130, Diagnostic Code 9400 (2002), amended 
by 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran is entitled 
to an increased evaluation for residuals of a cerebral 
concussion with anxiety disorder.  In September 1999, the 
veteran filed a claim for this benefit, and at that time, a 
10 percent disability evaluation was in effect.  In a rating 
decision dated February 2000, the RO increased the evaluation 
assigned the veteran's disability to 30 percent, and 
thereafter, the veteran appealed the disability evaluation 
the RO assigned. 

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
VA has indicated that, with the exception of the amended 
provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second 
sentence), and 3.159(c)(4)(iii), "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. at 
45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated 
November 2001, the RO informed the veteran of the provisions 
of the new law and indicated that it planned to develop and 
reconsider his claim pursuant to that law.  Thereafter, as 
explained in greater detail below, the RO indeed undertook 
all development necessary to comply with the notification and 
assistance requirements of the VCAA.  Specifically, VA 
notified the veteran of the evidence needed to substantiate 
his claim, explained to him who was responsible for 
submitting such evidence, and obtained and fully developed 
all other evidence necessary for the equitable disposition of 
that claim.  In any event, given the favorable disposition of 
this appeal, the Board's decision to proceed in adjudicating 
the veteran's claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002).  For instance, 
in the previously noted November 2001 letter, the RO 
indicated that it would obtain all VA medical records and any 
other treatment records the veteran identified and that the 
veteran could submit statements from other people describing 
symptoms of his physical or mental disability.  The RO asked 
the veteran to provide the names and addresses of all 
individuals, agencies and companies who had pertinent 
evidence and the approximate time frame the records covered.  
The RO advised the veteran to submit all pertinent private 
medical records, or if he wished VA to obtain such records, 
to sign the enclosed forms authorizing release of such 
records.  See Quartuccio v. Principi, 10 Vet. App. 183 (2002) 
(holding that both the statute and regulation clearly require 
the Secretary to notify the claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the Secretary).  

In addition, in a rating decision dated February 2000, a 
letter notifying the veteran of that decision, and a 
statement of the case issued in October 2000, and a 
supplemental statement of the case issued in November 2001, 
the RO informed the veteran of the reasons for which his 
claim had been denied and of the evidence still needed to 
substantiate his claim, notified the veteran of all 
regulations pertinent to his claim, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C. § 5103A 
(West Supp. 2002).  For instance, after the veteran filed his 
claim for an increased evaluation, the RO afforded the 
veteran a VA examination of his disability.  Since then, the 
veteran has not indicated that the examination was 
inadequate.  

Given that VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of that claim, the Board must now decide the 
merits of the veteran's claim.

The veteran seeks an increased evaluation for his disability 
on the basis that the 30 percent evaluation that is currently 
assigned does not accurately reflect the severity of his 
psychiatric symptoms.  In written statements submitted since 
he filed his claim, and during a hearing held at the RO in 
February 2001, the veteran asserted that these symptoms 
interfered with his memory, speech, thought processes, 
ability to interact with others and employability. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

In this case, the RO initially granted the veteran service 
connection for "cerebral concussion, recovered from, with 
anxiety neurosis" by rating decision April 1971.  The RO 
assigned this disability an evaluation of 10 percent, 
effective from July 1970, pursuant to Diagnostic Codes (DCs) 
8045-9400.  This evaluation remained in effect for in excess 
of 20 years, when in February 2000, the RO increased the 
evaluation to 30 percent pursuant to the same DCs. 

DC 8045, which governs evaluations of brain disease due to 
trauma, provides that purely neurological disabilities such 
as hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. §§ 4.124a, 4.130, DCs 8045, 
9304 (2002).  

DC 9400, which is governed by the general rating formula for 
mental disorders set forth in 38 C.F.R. § 4.130, provides 
that a 30 percent evaluation is assignable for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9400 (2002).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9400 (2002).

Residuals of the veteran's cerebral concussion with anxiety 
neurosis include purely subjective complaints, such as 
headaches, dizziness and sleeping disturbances, and 
objectively confirmed psychiatric symptomatology.  In a case 
in which a claimant has separate and distinct manifestations 
from the same injury, the adjudicator may rate these 
manifestations under several diagnostic codes.  However, the 
critical element in permitting the assignment of multiple 
evaluations under multiple DCs is that none of the 
symptomatology of the one disorder is duplicative or 
overlapping with the symptomatology of the other disorder.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994); 38 
C.F.R. § 4.14 (2002) (Avoidance of Pyramiding).

In this case, during VA examinations in February 1971, 
November 1996 and January 1997, the veteran reported that he 
had been experiencing, in part, headaches, dizziness and 
sleeping disturbances associated with his in-service 
concussion.  These subjective symptoms are separate and 
distinct from symptoms of the veteran's anxiety neurosis; 
accordingly, a separate evaluation for these residuals is 
warranted.  

The 10 percent evaluation that the RO initially assigned 
these residuals was in effect from July 1970 to September 
1999 and is therefore protected.  See 38 C.F.R. § 3.951(b) 
(2002).  As previously indicated, under DC 8045, purely 
subjective complaints such as headache, dizziness and 
insomnia, which are recognized as symptomatic of brain 
trauma, will be evaluated as, at most, ten percent disabling.  
Evaluations in excess of 10 percent are assignable only if 
the evidence establishes that the claimant has multi-infarct 
dementia associated with brain trauma.  In this case, no 
examiner has diagnosed such a disorder.  An evaluation in 
excess of 10 percent is thus not warranted under DC 8045 for 
residuals of a cerebral concussion.

With regard to the veteran's separate and distinct 
psychiatric manifestations of the concussion, the Board finds 
that the veteran's anxiety neurosis disability picture more 
nearly approximates the criteria for a 100 percent evaluation 
under DC 9400.  As explained in greater detail below, this 
disability causes total occupational and social impairment.

Since discharge from service, the veteran has undergone seven 
VA examinations and has been hospitalized at the VA for 
psychiatric symptoms associated with cocaine, cannabis and 
alcohol abuse.  

During the first VA neurological examination conducted in 
February 1971, the veteran reported that he got mixed up and 
couldn't think clearly, had a fear of closed spaces and 
crowds, was depressed about frustrations and finances, and 
felt insecure and inferior.  The examiner noted few 
abnormalities, including that the veteran was tense, had fine 
tremors of the outstretched fingers and bitten nails and a 
fair memory and retention.  He diagnosed anxiety neurosis.  

During a special psychiatric examination conducted in January 
1973, the veteran reported the same problems that he reported 
in February 1971, in addition to an inability to concentrate.  
He also reported that he was married and living with his 
spouse and four children, occasionally went out socially with 
his wife, and had been working at the same place of 
employment since 1969.  The same examiner noted slowing down 
of the thought processes, which he attributed to anxiety 
neurosis. 

The veteran entered a VA detoxification program in April 
1987.  While participating in that program and during follow-
up treatment rendered thereafter, the veteran's psychiatric 
symptoms were attributed to substance abuse, not to the in-
service concussion.  

During a VA special psychiatric examination conducted in 
August 1987, the veteran reported that he was separated from 
his wife and living with his children, was employed, and 
socialized with family and friends.  He also reported that he 
had difficulty pulling himself together, was suspicious and 
depressed, and had suicidal ideation.  The examiner noted few 
abnormalities, including that the veteran was quiet and very 
self-contained and had a distant attitude, a cautious affect 
and tremors.  She attributed these findings to substance 
abuse disorder, mixed, and generalized anxiety disorder. 

During a VA examination conducted in October 1989, the 
veteran reported memory loss, an inability to cope and to 
keep a job, mood swings and a history of violent behavior.  
He indicated that he had left his job in 1988.  The examiner 
noted memory difficulties, depression and slow cognition.  He 
diagnosed neurosis and anxiety reaction status post 
concussion.  

During a VA mental disorders examination conducted in 
November 1996, the veteran reported that he was separated 
from his wife, working, living with his girlfriend, 
experiencing irritability, forgetfulness and sleeping 
disturbances, and having difficulties getting along with 
others.  The examiner noted that the veteran was tense and 
preoccupied, spoke slowing with hesitation, answered briefly, 
and had a constricted affect and a depressed mood.  He 
attributed these findings to alcohol dependence and substance 
(heroin) abuse disorder and assigned a Global Assessment of 
Functioning (GAF) score of 50.

During a VA miscellaneous neurological disorders examination 
conducted in January 1987, the veteran reported that his 
condition was deteriorating.  He indicated that he had memory 
difficulties and slurred speech.  The examiner noted that the 
veteran had speech difficulties secondary to the in-service 
concussion.  During a psychological evaluation conducted the 
same month, the veteran reported that he had been working as 
a train repairman for 23 years and was doing well in his job.  
The examiner noted no abnormalities, but based on testing 
results, diagnosed cognitive disorder not otherwise specified 
(mild deficits in the memory and executive function areas), 
alcohol dependence and paranoid personality disorder.  He 
assigned these disorders a GAF score of 55, moderate symptoms 
during last year.

The veteran filed a claim for an increased evaluation in 
September 1999.  Thereafter, he was afforded VA neurological 
and mental disorders examinations.  During the former 
examination, he reported memory problems, poor judgment, a 
quick temper and labile emotions.  The examiner noted 
problems with attention and encoding and slow recitation 
backwards.  He diagnosed traumatic brain injury with residual 
concentration and attentional problems.  During the latter 
examination, the veteran reported that he was separated and 
living with a friend, had limited social activities and a 
temper, often forgot things, and felt depressed, isolated and 
temperamental.  The examiner noted that the veteran had a 
slow reaction in regard to answering questions, had decreased 
memory of recent events, was unable to concentrate on any 
particular topic for any appreciable length of time and had 
limited insight into his mental difficulties.  The examiner 
diagnosed organic affective disorder, assigned that 
disability a GAF score of 40, and indicated that the 
veteran's psychosocial stressors included unemployability and 
social isolation.    

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2001), a GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g., speech is at sometimes illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF score of 41 to 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A GAF score of 51 to 60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Considering 
these definitions in conjunction with the GAF scores 
examiners have assigned over the years, it is clear that the 
veteran's psychiatric disability has progressively worsened 
to the point of recently causing total occupational and 
social impairment.  This level of impairment warrants a 100 
percent evaluation under DC 9400.  

It is true that the veteran indicated he was working when he 
testified on February 22, 2001.  He indicated, however, that 
his employment was in a "work therapy program for recovering 
drug addicts."  It is also true that the role of substance 
misuse has been implicated as a factor in his functional 
problems.  There is no unequivocal evidence in this record 
that his difficulties stem exclusively from alcohol or drug 
use.

The need to distinguish the effects of one 
condition from those of another is not unique to 
mental disorders, but occurs whenever two 
conditions, one service-connected an one not, 
affect similar functions or anatomic areas.  When 
it is not possible to separate the effects of the 
conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be 
resolved in the claimant's favor, clearly dictate 
that such signs and symptoms be attributed to the 
service-connected condition.  61 Fed. Reg. 52698 
(1996)(commentary accompanying amendments to VA 
regulations governing the rating of mental 
disorders.)

Based on the foregoing, the Board concludes that the criteria 
for a separate 10 percent evaluation for cerebral concussion 
and the criteria for a 100 percent evaluation for anxiety 
neurosis have been met.  The veteran's claim for that benefit 
must therefore be granted.  In reaching its decision, the 
Board considered the complete history of the disability at 
issue as well as the current clinical manifestations and the 
effect the disability has on the earning capacity of the 
veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001).  




ORDER

A separate 10 percent evaluation for cerebral concussion is 
granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.

A 100 percent evaluation for anxiety disorder is granted, 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

